           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                     PLAINTIFFS

                        No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLF/NORTH
PULASKI SCHOOL DISTRICT, et al.                         DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE STALLIN GS, TIFFANY ELLIS,
and LINDA MORGAN                                     INTERVENORS

                               ORDER
     Having received no objections, the Court approves Ms. Powell's
invoice for November 2019, NQ 5551, and authorizes payment. The
Court attaches Ms. Powell's bill for December 2019. The Court will
authorize payment if there are no objections after seven calendar days.
NQ 5034. The Court thanks Ms. Powell for discounting her fees for the
status reports and omitting charges for two meetings.
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge
January 7, 2020                                             15401 Chenal Pkwy
                                                            Apt. 2301
                                                            Little Rock, AR 72211

The Honorable D. Price Marshall, Jr.
Chief Judge, United States District Court
Eastern District of Arkansas
600 West Capitol, Room D258
Little Rock, AR 72201-3325

Re: Fees for December 2019

Your Honor,

Per your order of November 3, 2016, I am submitting my request for reimbursement for my
activities related to the PCSSD's and JNPSD's implementation of the areas of Plan 2000 that
remain under Court supervision. As noted in my letter of October 1, 2019, I am discounting my
rates for the preparation of the court-ordered status reports. In addition, I am not charging the
districts for the monthly status meeting held on December 19, 2019. I do not charge the districts
for phone conversations or email contacts. As a result, there are no fees owed by the JNPSD.
Fees for the PCSSD total $3000.00.

PCSSD
Dec 3, 10,11, 21, 23 - Develop/Prepare/File status repo1t- School Facilities (Includes meeting
with district personnel and attending facilities meeting) " 12 hours **($3000)
Dec 30 - Meeting with Drs. Janet Warren and John McCraney- Section N-Monitoring- No fee

PCSSD TOTAL $3000.00
**Reflects discount

Please contact me if you have any questions or concerns related to this request.

Sincerely,


m~J_j)~
Margie L. Powell
Court Expert
